--------------------------------------------------------------------------------

Exhibit 10.27

 
FOURTEENTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This FOURTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 28, 2017, is by and among COVENANT TRANSPORT,
INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada corporation
(“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas corporation
(“SRT”), COVENANT ASSET MANAGEMENT, LLC, a Nevada limited liability company
(“CAM”), COVENANT TRANSPORT SOLUTIONS, INC., a Nevada corporation (“CTS”), and
STAR TRANSPORTATION, INC., a Tennessee corporation (“Star”, and together with
CTI, CTGL, SRT, CAM, and CTS, individually a “Borrower” and collectively,
“Borrowers”), COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation and the
owner (directly or indirectly) of all of the issued and outstanding capital
stock of Borrowers (“Parent”), and DRIVEN ANALYTIC SOLUTIONS, LLC, a Nevada
limited liability company (“DAS”; Parent and DAS individually a “Guarantor” and
collectively, “Guarantors”), the Lenders (defined below) party to this
Amendment, and BANK OF AMERICA, N.A., a national banking association, as agent
for Lenders (in such capacity, “Agent”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (defined below).


R E C I T A L S:
A.          Borrowers, Guarantors, Agent, and the lenders from time to time
party thereto (the “Lenders”), are parties to that certain Third Amended and
Restated Credit Agreement, dated as of September 23, 2008 (as previously
amended, as amended hereby and as otherwise amended, restated or modified from
time to time, the “Credit Agreement”).


B.          Borrowers have informed Agent and Lenders that (i) Parent desires to
contribute 100% of the equity interests of CTS to Star, and (ii) CTS desires to
convert its organizational form from a Nevada corporation to a Nevada limited
liability company, change its legal name to reflect such conversion, and amend
or replace its organizational documents to reflect such conversion.  Borrowers
have requested that Agent and Lenders consent to such contribution and
conversion, and Agent and Lenders are willing to consent on the terms and
subject to the conditions set forth below.


C.          Borrowers, Guarantors, Agent and Lenders also desire that the Credit
Agreement be amended in certain respects in accordance with the terms of this
Amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Credit Agreement is hereby amended and the parties hereto
covenant and agree as follows:


1.          Recitals.  The foregoing Recitals are accurate and are incorporated
herein and made a part hereof for all purposes.

--------------------------------------------------------------------------------

2.          Amendments to Credit Agreement.  Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended as follows:
(a)
By deleting the definition of “First Tennessee Swap Account” in Section 1.1 of
the Credit Agreement.

(b)
By deleting the definition of “Real Estate Amortization Amount” in Section 1.1
of the Credit Agreement and by substituting in lieu thereof the following:

Real Estate Amortization Amount: the product of (a) $15,431,000 times (b) 1/84.
(c)
By deleting the definition of “Real Estate Formula Amount” in Section 1.1 of the
Credit Agreement and by substituting in lieu thereof the following:

Real Estate Formula Amount:  an amount equal to the lesser of (a) $15,431,000,
as such sum shall be reduced on the first day of each month (beginning with
January 1, 2018) in an amount equal to the Real Estate Amortization Amount; or
(b) 75% of the Value of Eligible Real Estate.
(d)
By deleting the definition of “Revolver Termination Date” in Section 1.1 of the
Credit Agreement and by substituting in lieu thereof the following:

Revolver Termination Date:  September 23, 2021.
3.          Limited Consent.  Borrowers have informed Agent and Lenders that
Parent desires to contribute 100% of the Equity Interests of CTS to Star, such
that Star becomes the owner of 100% of the Equity Interests of CTS, and that CTS
desires to convert its organizational form from a Nevada corporation to a Nevada
limited liability company, change its legal name to reflect such conversion, and
amend or replace its organizational documents to reflect such conversion
(collectively, the “Contribution and Conversion Transaction”).  Each of Agent
and Lenders hereby consents to the Contribution and Conversion Transaction and
waives any notice thereof, provided that the Contribution and Conversion
Transaction occurs no later than ninety (90) days after the Amendment Effective
Date and Parent and Borrowers cause CTS to take such actions as Agent deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral.  Without limiting the foregoing, such consent is also conditioned on
Borrowers delivering to Lender:


(a)
evidence of Parent’s contribution of the Equity Interests of CTS to Star;

(b)
a copy of CTS’s certificate of conversion (or equivalent document) filed with
the Secretary of State of the State of Nevada (the “NV SOS”) that is certified
by the NV SOS;

(c)
a copy of CTS’ certificate of formation (or equivalent document) filed with the
NV SOS that is certified by the NV SOS;

--------------------------------------------------------------------------------

 
(d)
a copy of CTS’s operating agreement, certified by the secretary or Senior
Officer of CTS; and

(e)
a good standing certificate of CTS issued by the NV SOS.

Obligors acknowledge that the consent in this Section 3 is granted by Agent and
Lenders only for the specific instance and for the limited purpose set forth
herein and shall not in any manner create a course of dealing or otherwise
impair the future ability of Agent to declare a Default or Event of Default or
otherwise enforce the terms of any Loan Document if any similar or related
transactions arise, or otherwise.
4.          Waiver Regarding Covenant Properties, LLC.  Borrowers have
previously advised Agent and Lenders that Covenant Properties, LLC (“CPI”), an
Obligor, has been dissolved.  The dissolution of CPI was not permitted under
Section 10.2.8 of the Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth in Section 5 of this Amendment, Agent and Lenders
hereby waive any Default or Event of Default arising solely out of the
dissolution of CPI.  Obligors acknowledge that the waiver in this Section 4 is
granted by Agent and Lenders only for the specific instance and for the limited
purpose set forth herein and shall not in any manner create a course of dealing
or otherwise impair the future ability of Agent to declare a Default or Event of
Default or otherwise enforce the terms of any Loan Document if any similar or
related transactions arise, or otherwise.
5.          Effectiveness; Conditions Precedent.  The amendments and consent
herein provided shall be effective as of the date set forth above (the
“Amendment Effective Date”) upon Agent’s receipt of the following in form and
substance acceptable to Agent:
(a)
one or more counterparts of this Amendment duly executed by each of Borrowers,
Guarantors and Required Lenders;

(b)
duly executed amendments to the Mortgages previously delivered with respect to
Borrowers’ real Property located in Texarkana, Arkansas and LaVergne, Tennessee;

(c)
the amendment fee referred to in Section 12 hereof; and

(d)
such other documents, agreements, and instruments that Agent may reasonably
request.

6.          Additional Covenant.  To induce Agent and Required Lenders to enter
into this Amendment, Parent and Borrowers covenant and agree to cause Star to
execute and deliver to Agent, on or before forty-five (45) days after the
occurrence of the Contribution and Conversion Transaction, a supplement to the
Pledge Agreement pursuant to which Star pledges one-hundred percent (100%) of
the Equity Interests of CTS.

--------------------------------------------------------------------------------

7.          Acknowledgment and Agreement Regarding New Subsidiary.  Borrowers
have advised Agent that CTGL (or another Obligor) has formed or intends to form
Transport Management Services, LLC, a Tennessee limited liability company
(“TMS”).  Agent hereby informs Borrowers that Agent has elected to have TMS
become a Guarantor.  Borrowers acknowledge and agree that Borrowers are required
to comply with Sections 10.1.9 and 10.2.9 of the Credit Agreement on or before
the date that is forty-five (45) days after the formation of TMS, including,
without limitation, (a) a joinder to the Guaranty previously executed and
delivered by DAS, (b) a certificate of the secretary or Senior Officer of TMS to
which are attached certified copies of TMS’s Organic Documents, resolutions of
the governing body of TMS, specimen signatures of the Persons authorized to sign
Loan Documents on behalf of TMS, and good standing certificates from TMS’s
jurisdiction of organization and each other jurisdiction in which it is
qualified to do business, (c) revised Schedules to the Credit Agreement to
include TMS and all disclosures related thereto, to the extent necessary to make
the representations and warranties contained in the Credit Agreement accurate as
of the applicable date such representations and warranties are made or deemed
made under the Credit Agreement and (d) a supplement to the Pledge Agreement
pursuant to which the direct parent of TMS pledges one-hundred percent (100%) of
the Equity Interests of TMS.  Notwithstanding Sections 10.1.9 and 10.2.9 of the
Credit Agreement, Agent and Lenders waive the requirement that an opinion letter
be delivered with respect to TMS’s joinder as a Guarantor under the Credit
Agreement.
8.          Acknowledgment of the Obligors.  Borrowers and Guarantors, as
Obligors,  hereby acknowledge and agree that, to the best of their knowledge:
(a) none of the Obligors has any defense, offset, or counter-claim with respect
to the payment of any sum owed to Lenders or Agent under the Loan Documents, or
with respect to the performance or observance of any warranty or covenant
contained in the Credit Agreement or any of the other Loan Documents; and (b)
Agent and Lenders have performed all obligations and duties owed to the Obligors
through the date of this Amendment.
9.          Consent and Reaffirmation of Guaranty Agreements.


(a)
Parent hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Parent Guaranty
(including without limitation, the continuation of Parent's payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of the
Parent Guaranty against the Parent in accordance with its terms.



(b)
DAS hereby consents, acknowledges and agrees to the amendments set forth herein
and hereby confirms and ratifies in all respects its Guaranty (including without
limitation, the continuation of DAS’s payment and performance obligations
thereunder upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of its Guaranty against DAS in
accordance with its terms.



10.          Representations and Warranties of the Obligors.  Borrowers and
Guarantors, as Obligors, represent and warrant to Agent and Lenders that:
(a)
Compliance with Credit Agreement.  On the date hereof, no Default or Event of
Default has occurred and is continuing;

(b)
Representations and Warranties.  On the date hereof, the representations and
warranties of each Obligor in the Loan Documents are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date);

--------------------------------------------------------------------------------

(c)
Power and Authority.  Each Obligor is duly authorized to execute, deliver and
perform this Amendment.  The execution, delivery and performance of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action, and do not (i) require any consent or approval of the
holders of Equity Interests of the Obligors, other than those already obtained;
(ii) contravene the Organic Documents of any Obligor; (iii) violate or cause a
default under any Applicable Law, Material Contract or Material License; or
(iv) result in or require the imposition of any Lien (other than Permitted
Liens) on any Property of any Obligor; and

(d)
Enforceability.  This Amendment and the Credit Agreement, as amended hereby, are
legal, valid and binding obligations of each Obligor, enforceable in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

11.          Effect on Credit Agreement.  Except as specifically amended hereby,
the terms and provisions of the Credit Agreement and the other Loan Documents
are, in all other respects, ratified and confirmed and remain in full force and
effect.  Except as expressly set forth herein, the amendments provided herein
shall not by implication or otherwise limit, constitute a waiver of, or
otherwise affect the rights and remedies of Lenders or Agent under the Credit
Agreement or any other Loan Document, nor shall they constitute a waiver of any
Event of Default, nor shall they alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document.  Each of the amendments provided
herein shall apply and be effective only with respect to the provisions of the
Credit Agreement specifically referred to by such amendments.  No reference to
this Amendment need be made in any notice, writing, or other communication
relating to the Credit Agreement and the other Loan Documents, any such
reference to the Credit Agreement and the other Loan Documents to be deemed a
reference thereto as respectively amended by this Amendment.  All references to
the Credit Agreement and the other Loan Documents in any document, instrument,
or agreement executed in connection with the Credit Agreement and the other Loan
Documents will be deemed to refer to the Credit Agreement and the other Loan
Documents as respectively amended hereby.
12.          Amendment Fee; Expenses of Agent.  In consideration of Agent’s and
Lender’s willingness to enter into this Amendment, Borrowers agree to pay to
Agent, for the pro rata benefit of Lenders, an amendment fee in the amount of
$142,500 in immediately available funds on the date hereof.  Such fee shall be
fully earned when due and non-refundable when paid and Borrowers shall be deemed
to have requested a Revolver Loan for the direct payment of such fee. 
Additionally, Borrowers hereby agree to pay upon demand all reasonable
out-of-pocket expenses incurred by Agent in connection with the preparation,
negotiation, and consummation of this Amendment, and all other documents related
hereto, including, without limitation, the fees and disbursements of counsel to
the Agent and any taxes or expenses associated with or incurred in connection
with any instrument or agreement referred to herein or contemplated hereby.
13.          Instrument Pursuant to Credit Agreement.  This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.

--------------------------------------------------------------------------------

14.          Further Acts.  Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.
15.          Successors.  This Amendment shall be binding upon and inure to the
benefit of Obligors, Agent, Lenders, and their respective successors and
permitted assigns, except that (a) no Obligor shall have the right to assign its
rights or delegate its obligations under this Amendment or any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3
of the Credit Agreement.
16.          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
17.          Consent to Forum.  EACH OBLIGOR, HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO THIS AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR, IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE CREDIT AGREEMENT.  Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. Notwithstanding the foregoing, Section 14.14 of the Credit
Agreement is incorporated herein by reference and shall apply to this Amendment.
18.          Counterparts.  This Amendment may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of a signature page of any Loan
Document by telecopy or electronic mail shall be as effective as delivery of a
manually executed counterpart of such agreement.
19.          Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
20.          Entire Agreement. This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof. 
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 14.1 of the Credit Agreement.
[Signatures begin on following page]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 
BORROWERS:
     
COVENANT TRANSPORT, INC.
         
By:     
/s/ Richard B. Cribbs  
Name:
Richard B. Cribbs  
Title:   
Executive Vice President and Chief Financial Officer          
CTG LEASING COMPANY
 
COVENANT ASSET MANAGEMENT, LLC
         
By:      
/s/ Richard B. Cribbs  
Name:
Richard B. Cribbs  
Title:   
Vice President          
COVENANT TRANSPORT SOLUTIONS, INC.
 
SOUTHERN REFRIGERATED TRANSPORT, INC.
 
STAR TRANSPORTATION, INC.
         
By:      
/s/ Richard B. Cribbs  
Name:
Richard B. Cribbs  
Title:   
Executive Vice President and Chief Financial Officer

[Signatures continued on following page]
Covenant Transport
Fourteenth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
GUARANTORS:
     
COVENANT TRANSPORTATION GROUP, INC.
         
By:     
/s/ Richard B. Cribbs  
Name:
Richard B. Cribbs  
Title:   
Executive Vice President and Chief Financial Officer          
DRIVEN ANALYTIC SOLUTIONS, LLC
         
By:     
/s/ Richard B. Cribbs  
Name:
Richard B. Cribbs  
Title:   
Executive Vice President, Chief Financial Officer, and Treasurer    

 
[Signatures continued on following page]
Covenant Transport
Fourteenth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 
AGENT AND LENDERS:
     
BANK OF AMERICA, N.A.,
as Agent and Lender
         
By:     
/s/Douglas Cowan  
Name:
Douglas Cowan  
Title:   
Senior Vice President

 
[signatures continued on following page]
Covenant Transport
Fourteenth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
         
By:      
/s/Angela Leake  
Name:
Angela Leake  
Title:  
Authorized Officer


 
Covenant Transport
Fourteenth Amendment to Third Amended and Restated Credit Agreement
 
Back to Form 10-K [form10k.htm]